         Case 1:19-cr-00660-PAC Document 18
                                         17 Filed 04/23/20
                                                  04/22/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      April 22, 2020
BY ECF
                                                                                     4-23-2020
                                                                                     The conference is adjourned to
The Honorable Paul A. Crotty                                                         June 23, 2020, at 10:45 AM.
United States District Judge                                                         Time is excluded through June
Southern District of New York                                                        23, 2020. SO ORDERED.
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Michael Paulsen, 19 Cr. 660 (PAC)

Dear Judge Crotty:

       The parties jointly write to request an adjournment of the conference scheduled in this case
for April 23, 2020 at 11:00 a.m. in light of the COVID-19 pandemic, the resulting limitations on
court appearances, and because the parties are currently engaging in pre-trial disposition
discussions and request additional time to continue these discussions. The parties respectfully
request that a conference date be scheduled in approximately 60 days.

        The Government respectfully requests that the time between tomorrow and the conference
date set by the Court be excluded pursuant to the provisions of the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), to allow the parties time to engage in discussions regarding a potential pretrial
resolution of this matter. The Government respectfully submits that the proposed exclusion would
be in the interest of justice and understands that defense counsel consents to this exclusion.


                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for
                                                      the Southern District of New York


                                                By:          /s/
                                                      Elinor L. Tarlow / Daniel H. Wolf
                                                      Assistant United States Attorneys
                                                      (212) 637-1036 /2237

cc: Joseph Sorrentino, Esq. (via ECF)
